 

PATRINA HARRISON, Case No::

VS.

Case 3:21-cv-07072-VC Document1 Filed 09/13/21 Page 1 of 10

2020-0000081

Patrina Harrison SEP 13 2021

650 Eddy Street No. 207

San Francisco, CA 94109 SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT

KIS) SOP eos | (ails) Seve NORTH DISTRICT OF CALIFORNIA

harrisonempa@qmail.com

UNITED STATES DISTRICT COURT
NORTHERN DISTIRCT OF CALIFORNIA

SAN FRANICSCO DIVISION

 @v2i 7072

 

Plaintiff,

INITIAL COMPLAINT
BENCH TRIAL DEMANDED

CITY AND COUNTY OF SAN FRANICSO,

 

 

KAW

 

 

INITIAL COMPLAINT FOR DAMAGES

 
10

It

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:21-cv-07072-VC Document1 Filed 09/13/21 Page 2 of 10

Plaintiff Harrison, Hereby Complaints and Allege as follows:

I. THE PARTIES

1. (Plaintiff) Patrina Harrison, a Negro, a member of a protected class who
attempted to contract for police services, through the City and County of San Francisco
Police Department. Plaintiff Harrison was denied the right to contract for those services,
and such services remained available to similarly-situated white individuals who were
not members of Plaintiffs protected class. Here, Plaintiff Discovered she was injured on
November 12, 2020, when she was not entitled to receive victim witness assistance
funding for her injuries, and time loss from work, because a citizen’s arrest was denied,
whereas defendant was not arrested. Because of this denial, Plaintiff suffered emotional
distress and economic injuries.

2. (Defendant) City and County of San Francisco, or (“THE CITY”) is a
municipal entity, existing under the laws of the State of California, with the capacity to
sue and be sued.

3. (Defendant) City and County of San Francisco, or (“THE CITY”) is part of
a “program or activity receiving federal financial assistance” within the meaning of Title
Vi.

li. JURISDICTION AND VENUE

4. This Court has jurisdiction pursuant to 28 U.S.C.Sections1331; 13341367;
2201 and 2202. Venue is proper in this jurisdiction because the acts and omissions
complained of herein occurred in the City and County of San Francisco, Northern

District of California.

 

 

 

INITIAL COMPLAINT FOR DAMAGES

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 3:21-cv-07072-VC Document1 Filed 09/13/21 Page 3 of 10

5. Plaintiff asserts the claims herein pursuant to 42 U.S.C. §1983 and the
Equal Protection Clause of the Fourteenth Amendment to the United States
Constitution, Title VI of the Civil Rights Act of 1964 Section 601, 42 U.S.C. Section
2000d, 42 U.S.C. 1981

Ill. INTRADISTRICT ASSIGNMENT

6. A substantial part of the events or omissions that give rise to the claims
asserted herein occurred in the City and County of San Francisco, and a substantial
part of the property that is the subject of this action is situated in the City and County of
San Francisco.

IV. FACTUAL ALLEGATIONS

7. On December 24, 2019

 

While Shopping at Whole Foods Market California Inc, located at 1765 California
Street, San Francisco, California, Plaintiff was beaten and expelled from the grocery
store by the store manages for accepting an offer of a store rebate from the meat
department and deli department managers. November 12, 2020, Plaintiff Harrison was
denied victim assistance due to Defendant violating Plaintiff Harrison's constitutional
rights and other federal right, and Plaintiff was injured, suffering concrete and
particularized damages.

8. On December 24, 2019

 

Plaintiff Harrison called 911 and requested a police dispatch to take a police
report and to make a citizen’s arrest. The police arrived, while acting under the color of

state law, and informed Plaintiff Harrison that they would request to see the store
3

 

 

 

INITIAL COMPLAINT FOR DAMAGES

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:21-cv-07072-VC Document1 Filed 09/13/21 Page 4 of 10

security video footage, necessary to see if Plaintiff Harrison was in fact beaten by the
store manage.

9. On December 24, 2019

 

While acting under color of state law, the police exited Whole Foods Market
California Inc, and informed Plaintiff that they verified Plaintffs claims of being beaten
by the store manage from the store security video footage, but Plaintff Harrison could
not make a citizen’s arrest because of her race, that is being a Negro, and that the City
and County of San Francisco does not allow for Negro races to have white citizens
arrested, and that is per City And County of San Francisco's Municipal Policy.

10. On December 24, 2019

 

The police then dispatched for an ambulance for the care and treatment of the
injuries suffered by Plaintiff Harrison from the beating suffered from the store manager

of Whole Foods Market California Ins.

 

11. on October 9, 2020, a claim against the City And County of San
Francisco, was filed and denied on October 12, 2020.

12. On December 24, 2019

 

“but for” Plaintiff Harrison being denied her constitutional and federal right to
make a citizen’s arrest, or to make and enforce a contract with San Francisco Police
Department, Plaintiff Harrison has suffered physical, emotion, mental and economic

injuries, and seeks an award of $3,000, 000.000. in damages.

 

 

 

INITIAL COMPLAINT FOR DAMAGES

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 3:21-cv-07072-VC Document1 Filed 09/13/21 Page 5 of 10

V. CAUSE OF ACTION:
FIRST CASUE OF ACTION:
42 U.S.C § 1983 And Equal Protection Clause.

(AGAINST CITY AND COUNTY OF SAN FRANCISCO

13. Plaintiff re-allege and incorporate herein by this reference each and every
allegation set forth in Paragraphs 1 through 10 of this Complaint as though set forth fully
herein.

14. Section 1983 provides a cause of action for the violation of Plaintiffs
constitutional or other federal right by persons action under color of state law. Nurre v.
Whitehead, 580 F.3d 1087, 1092 (9"" Cir. 2009). And, the United States Constitution
“protects individual rights only from government action, not from private actions.” Single
Moms, Inc. v. Montana Power Co., 331 F.3d 743, 746 (9" Cir. 2003) (emphasis in
original). See Owens v. Okure, 488 U.S. 235 (1989). Here, the statute of limitations
started to run on November 12, 2020, pursuant to California Personal Injury Statute.

15. On December 24, 2019

 

When San Francisco’s Police Officers, while serving under the color of state law,
denied Plaintiff the right to make a citizen’s arrest, per municipal policy of the City And
County of San Francisco, on the basis of Plaintiff Harrison’s race, Negro, Defendant
City And County of San Francisco violated Plaintiff Harrison’s constitutional and other

federal civil rights. November 12, 2020, Plaintiff Harrison was denied victim assistance

 

 

 

INITIAL COMPLAINT FOR DAMAGES

 
10

1]

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

26

27

28

Case 3:21-cv-07072-VC Document1 Filed 09/13/21 Page 6 of 10

due to Defendant violating Plaintiff Harrison's constitutional rights and other federal
right, and Plaintiff was injured, suffering concrete and particularized damages.

16. “but for’ The City And County of San Francisco's Discriminatory Policy,
Plaintiff Harrison would not have suffered injuries, and concrete and particularized
damages. Therefore, Defendant is the actual cause of Plaintiff's injuries.

17. It was foreseeable that Plaintiff was going to suffer injuries, and concrete
and particularized damages by having her constitutional and other federal rights
violated. Therefore, Defendant is the actual and proximate cause of Plaintiffs injuries.

18. Plaintiff seeks a favorable award of damages of $3000,000,000.00.

SECOND CASUE OF ACTION:
(AGAINST CITY AND COUNTY OF SAN FRANCISCO)
SECTION 601 OF THE CIVIL RIGHTS ACTO OF 1964 TITLE VI.

19. Plaintiff re-allege and incorporate herein by this reference each and every
allegation set forth in Paragraphs 1 through 10 of this Complaint as though set forth fully
herein.

20. Section of the Civil Rights Act of 1964, 42 U.S.C. § 2000d states that “No
person in the United States shall, on the ground of race, color, gender or national origin,
be excluded from participating in, be denied the benefits of, or be subjected to
discrimination under any program or activity receiving federal financial assistance.

21. On December 24, 2019

 

When San Francisco's Police Officers, while serving under the color of state law,

denied Plaintiff the right to make a citizen’s arrest, per municipal policy of the City And
6

 

 

 

INITIAL COMPLAINT FOR DAMAGES

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 3:21-cv-07072-VC Document1 Filed 09/13/21 Page 7 of 10

County of San Francisco, on the basis of Plaintiff Harrison’s race, Negro, Defendant
City And County of San Francisco violated Section 601 of the Civil Rights Act of 1964.
November 12, 2020, Plaintiff Harrison was denied victim assistance due to Defendant
violating Plaintiff Harrison’s constitutional rights and other federal right, and Plaintiff was
injured, suffering concrete and particularized damages.

22. “but for’ The City And County of San Francisco's Discriminatory Policy,
Plaintiff Harrison would not have suffered injuries, and concrete and particularized
damages. Therefore, Defendant is the actual and proximate cause of Plaintiff's injuries.

23. It was foreseeable that Plaintiff was going to suffer injuries, and concrete
and particularized damages by having her constitutional and other federal rights
violated. Therefore, Defendant is the Proximate cause of Plaintiffs injuries.

24. Plaintiff seeks a favorable award of damages of $3000,000,000.00.

THIRD CASUE OF ACTION:
(AGAINST CITY AND COUNTY OF SAN FRANCISCO)
42 U.S.C § 1981

25. Plaintiff re-allege and incorporate herein by this reference each and every
allegation set forth in Paragraphs 1 through 10 of this Complaint as though set forth fully
herein.

26. Section 1981 prohibits racial discrimination in the making and enforcement
of private contracts. Domino’s Pizza, Inc. v. McDonald, 546 U.S. 470, 475 (2006).
While Section 1981 applied to both public and “purely privates acts of racial

discrimination,” it “reaches only purposeful discrimination.” Nat'l Ass’n of African Am.
7

 

 

 

INITIAL COMPLAINT FOR DAMAGES

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 3:21-cv-07072-VC Document1 Filed 09/13/21 Page 8 of 10

-Owned Media v. Charter Comme'ns, Inc., 915 F.3d 617, 622 (9"" Cir. 2019) (internal
citations and quotations omitted) (emphasis in original).

27. “in order to evaluate claims of intentional discrimination where intent itself
is generally impossible to prove,” our court of appeals applies the McDonnell burden-
shifting framework.

28. Here, when Plaintiff, a Negro, attempted to contract for the services of
making a citizen’s arrest, and was denied the right to contract for those services,” and
such services remained available to similarly-situated white individuals who were not
members of the Plaintiff's protected Class” this show that a claim for Section 1981
exists.

29. On December 24, 2019

 

When San Francisco’s Police Officers, while serving under the color of state law,
denied Plaintiff the right to make a citizen’s arrest, per municipal policy of the City And
County of San Francisco, on the basis of Plaintiff Harrison’s race, Negro, Defendant
City And County of San Francisco violated Section 601 of the Civil Rights Act of 1964.
November 12, 2020, Plaintiff Harrison was denied victim assistance due to Defendant
violating Plaintiff Harrison’s constitutional rights and other federal right, and Plaintiff was
injured, suffering concrete and particularized damages.

30. See Lindsey v. SLT L.A., LLC, 447 F.3d 1138, 1145 (9! Cir. 2006)

(setting forth elements of a 42 U.S.C. § 1981 claim in a non-employment context).

 

 

 

INITIAL COMPLAINT FOR DAMAGES

 
10

1]

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

26

27

28

Case 3:21-cv-07072-VC Document 1 Filed 09/13/21 Page 9 of 10

31. “but for” The City And County of San Francisco’s Discriminatory Policy,
Plaintiff Harrison would not have suffered injuries, and concrete and particularized
damages. Therefore, Defendant is the actual cause of Plaintiffs injuries.

32. It was foreseeable that Plaintiff was going to suffer injuries, and concrete
and particularized damages by having her constitutional and other federal rights
violated. Therefore, Defendant is the Proximate cause of Plaintiff's injuries.

33. It was foreseeable that Plaintiff was going to suffer injuries, and concrete
and particularized damages by having her constitutional and other federal rights
violated. Therefore, Defendant is the Proximate cause of Piaintiff's injuries.

VI. ISSUE STATEMENT

34. pursuant to 42 U.S.C. §1983, the Equal Protection Clause of the
Fourteenth Amendment to the United States Constitution, Title VI of the Civil Rights Act
of 1964 Section 601, 42 U.S.C. Section 2000d, 42 U.S.C. 1981, can Defendant City And
County of San Francisco violate Plaintiff Harrison’s Constitutional and Federal Rights
Because she is Negro?

Vil. DEMAND FOR JUDGMENT

35. WHEREFORE, Plaintiff prays for judgment against Defendant City And
County of San Francisco as FOLLOWS:

1. Injunctive/equitable relief in the manner to be determined by law; Cal. Civ.
Code Sections 54(a). 51 Cal. Civ. Code Section 54.1 (a)(1).

2. Damages Award of $3,000,000.000.00.

3. Such other and further relief as this Court deems just and proper.

9

 

 

 

INITIAL COMPLAINT FOR DAMAGES

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 3:21-cv-07072-VC Document1 Filed 09/13/21 Page 10 of 10

Dated: 09/13/2021

 

10

 

 

 

INITIAL COMPLAINT FOR DAMAGES

 
